DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 11/17/2021 have been entered. Claims 1-8 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Pg 2, filed 06/16/2022, with respect to Claims 1-8, 11, and 13-21 have been fully considered and are persuasive.  The rejection of 03/17/2022 has been withdrawn. 
Reasons for Allowance
Claims 1-8, 11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 and 11 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding independent claims 1 and 11, the prior art fails to teach wherein increasing operation of the one or more components in the electronic contact lens that are not in the pipeline comprises: increasing a data rate and/or a sampling rate for the one or more components in the electronic contact lens that are not in the pipeline along with the structural limitations positively recited in claim 1. Claims 2-8, 13-21 are dependent on claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872         

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872